           Case:16-03238-BKT13 Doc#:99 Filed:07/05/19 Entered:07/06/19 01:01:17                                            Desc:
                              Imaged Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                  District of Puerto Rico
In re:                                                                                                     Case No. 16-03238-BKT
IVELISSE DIAZ AGOSTO                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0104-3                  User: borregom                     Page 1 of 1                          Date Rcvd: Jul 03, 2019
                                      Form ID: odct                      Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 05, 2019.
db             +IVELISSE DIAZ AGOSTO,   URB VILLAS DE SAN CRISTOBAL II,    335 CALLE NEEM,
                 LAS PIEDRAS, PR 00771-9230
aty             MAYRA M ARGUELLES ALVAREZ (ZF),    JOSE R CARRION CHAPTER 13,   PO BOX 9023884,
                 SAN JUAN, PR 00902-3884
smg             FEDERAL LITIGATION DEPT. OF JUSTICE,    PO BOX 9020192,   SAN JUAN, PR 00902-0192
cr             +DLJ MORTGAGE CAPITAL, INC c/o MARJALISA COLON ESQ,    PO BOX 7970,   PONCE, PR 00732-7970
4283930         Att Services,   PO Box 192830,    San Juan, PR 00919-2830
4283931         Autoridad Acueductos Y Alcantarillados,    PO Box 5729,   Caguas, PR 00726-5729
4283932         Autoridad de Energia Electrica,    PO Box 363508,   San Juan, PR 00936-3508
4283933         CRIM,   CARR. #1 KM 17.3,    San Juan, PR 00926-5101
4348944         DLJ Mortgage Capital, Inc.,    PO Box 65250,   Salt Lake City, UT 84165-0250
4283935         DLJ Mortgage Capital, Inc.,    361 San Francisco St Fl 4,   San Juan, PR 00901
4283937         Lcda. Maribel Vidal Valdes,    14859 PMB 369 200 Ave,   Caguas, PR 00725-3757
4283938         Lcdo. Wendell W. Colon Muoz,    PO Box 7970,   Ponce, PR 00732-7970

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcy@hacienda.pr.gov Jul 03 2019 19:18:32       DEPARTAMENTO DE HACIENDA,
                 PO BOX 9024140,   OFICINA 424-B,   SAN JUAN, PR 00902-4140
smg            +E-mail/Text: Quiebras@trabajo.pr.gov Jul 03 2019 19:18:52       PR DEPARTMENT OF LABOR,
                 PO BOX 195540,   HATO REY, PR 00919-5540
smg             E-mail/Text: ustpregion21.hr.ecf@usdoj.gov Jul 03 2019 19:17:42       US TRUSTEE,
                 EDIFICIO OCHOA,   500 TANCA STREET SUITE 301,    SAN JUAN, PR 00901-1922
4283934         E-mail/Text: bankruptcy@hacienda.pr.gov Jul 03 2019 19:18:32       Departamento de Hacienda,
                 Bankruptcy Section,   235 Ave Arterial Hostos Ste 1504,    San Juan, PR 00918-1451
4283936         E-mail/Text: cio.bncmail@irs.gov Jul 03 2019 19:17:25      IRS,    PO Box 7346,
                 Philadelphia, PA 19101-7346
4283939         E-mail/Text: jennifer.chacon@spservicing.com Jul 03 2019 19:18:53
                 SPS Select Portfolio Servicing, Inc.,    PO Box 65250,   Salt Lake City, UT 84165-0250
4292983         E-mail/PDF: gecsedi@recoverycorp.com Jul 03 2019 19:23:08       Synchrony Bank,
                 c/o of Recovery Management Systems Corp,    25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
                                                                                              TOTAL: 7

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               +DLJ MORTGAGE CAPITAL INC,   PO BOX 65250,   SALT LAKE CITY, UT 84165-0250
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 3, 2019 at the address(es) listed below:
              ALEJANDRO G MARTINEZ MALDONADO   on behalf of Creditor   DLJ MORTGAGE CAPITAL INC
               amartinez@lbrglaw.com, amartinez29law@gmail.com
              JOSE RAMON CARRION MORALES   newecfmail@ch13-pr.com
              MARJALIISA COLON VILLANUEVA    on behalf of Creditor   DLJ MORTGAGE CAPITAL, INC c/o MARJALISA
               COLON ESQ marjaliisacolon@gmail.com
              MONSITA LECAROZ ARRIBAS    ustpregion21.hr.ecf@usdoj.gov
              ROBERTO FIGUEROA CARRASQUILLO    on behalf of Debtor IVELISSE DIAZ AGOSTO rfc@rfigueroalaw.com,
               G9942@notify.cincompass.com
                                                                                            TOTAL: 5
     Case:16-03238-BKT13 Doc#:99 Filed:07/05/19 Entered:07/06/19 01:01:17                                    Desc:
                        Imaged Certificate of Notice Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:                                                        Case No. 16−03238 BKT
IVELISSE DIAZ AGOSTO
aka IVELISSE DIAZ
                                                              Chapter 13

xxx−xx−4600
                                                              FILED & ENTERED ON 7/3/19
                         Debtor(s)



                                             ORDER DISMISSING CASE

The motion to dismiss filed by the chapter 13 trustee (docket #96), having been duly notified to all parties in interest,
and no replies having been filed, it is now

ORDERED that the instant case be and is hereby dismissed for the reasons stated in the motion to dismiss; and it is
further

ORDERED that the Clerk closes any contested matter or adversary proceeding pending in the instant case.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Wednesday, July 3, 2019 .
